 


110 HR 6008 IH: Improving Methods to Promote Regular Occurrences of the Verification of Employability Status Act of 2008
U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6008 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2008 
Mr. Broun of Georgia (for himself, Mr. Akin, Mr. Bartlett of Maryland, Mrs. Myrick, and Mr. Issa) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 to make permanent the E-Verify program, and for other purposes. 
 
 
1. Short titleThis Act may be cited as the Improving Methods to Promote Regular Occurrences of the Verification of Employability Status Act of 2008. 
2.Making the E–Verify Program Permanent 
(a)PermanenceSection 401(b) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1324a note) is amended— 
(1)in the subsection heading, by striking ; Termination; and 
(2)by striking the second sentence and inserting the following: The programs provided for under this subtitle shall not have a termination date.. 
(b)Pilot Program ReferencesSection 401(d)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1324a note) is amended— 
(1)in the paragraph heading by striking Pilot program and inserting Program; and 
(2)by striking 3 pilot. 
3.Verification of Current and Newly Hired Employees; Protection from Liability for Employers Verifying Employees; Informational PostersSection 403 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1324a note) is amended— 
(1)in subsection (a)(3)(A), by adding after the period the following: The person or other entity may wait for confirmation of the individual’s identity and work eligibility before beginning to pay or train the individual.;  
(2)in subsection (a)(3), by adding at the end the following new subparagraph: 
 
(C)Current EmployeesNot later than 14 business days after beginning to participate in the program, a person or other entity may use the program to verify the employment authorization of an employee hired prior to the participation in the program only if the person or other entity verifies the employment authorization of every employee hired prior to the participation in the program.;  
(3)in subsection (a)(4)(B)(iii), by inserting after until a nonconfirmation becomes final the following: and the individual exhausts any administrative or judicial review if the individual initiates such review.; 
(4)in subsection (d), by striking through the confirmation system. and inserting the following: 
 
through the confirmation system if— 
(1)such action occurred due to an error in the program that was unknown to the employer at the time of such action; and 
(2)the person or other entity terminates the employment of the individual upon being informed of the error.; and 
(5)by adding at the end the following new subsections: 
 
(e)Use of Fraudulent Documentation and Sanctions 
(1)Fraudulent documentationEach instance of a person or other entity participating in the program who employs an unauthorized individual after providing or accepting documentation the person or entity knows to be fraudulent shall— 
(A)be treated as a violation of section 274A(a)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1324A(a)(1)(B)) with respect to each offense; and 
(B)create a rebuttable presumption that the employer has violated section 274A(a)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1324A(a)(1)(A)). 
(2)SanctionsNotwithstanding the amounts specified in section 274A(e)(5) of the Immigration and Nationality Act (8 U.S.C. 1324A(e)(5)), the applicable civil monetary penalty for a violation under this subsection shall require the person or entity to pay a civil penalty in an amount of not less than $200 and not more than $2,000 for each individual with respect to whom such violation occurred. 
(f)Informational PostersIn the case where the Secretary of Homeland Security requires under this subtitle a person or other entity to display an informational poster, such poster shall be written only in English. The Secretary shall allow a person or other entity with less than 25 employees to meet any informational poster requirement by giving its employees a pamphlet meeting the same requirements and containing the same information as the poster..  
4.Effective DateThe amendments made by this Act shall take effect 180 days after the date of the enactment of this Act.  
 
